Citation Nr: 0708901	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for headaches 
associated with cervical strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In those rating decisions, the RO separated 
the veteran's initially assigned disability of headaches and 
neck pain as residuals of neck injury into cervical strain 
and headaches associated with cervical strain.  In this 
regard, the RO discontinued the previously assigned single 
diagnostic code for the veteran's disability and assigned two 
separate diagnostic codes, effective February 20, 2003.

The veteran was scheduled for a videoconference Board hearing 
in September 2006; however, he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2006).  


FINDINGS OF FACT

1.  The veteran's cervical strain manifests in pain and 
moderate limitation of motion of the cervical spine; however, 
even when pain is considered, the veteran's disability is not 
shown to result in functional loss consistent with or 
comparable to severe limitation of motion of the cervical 
spine, forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, or 
to otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

2.  The veteran's headaches associated with cervical strain 
do not manifest in migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective 
prior to September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for headaches associated with cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.20, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate claims for increased ratings, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence in his possession that pertains to the 
claims.  In addition, in a July 2006 letter, the RO provided 
notice of the information and evidence needed to establish a 
disability rating and effective date for the disabilities on 
appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, private medical records, VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Strain

The veteran's cervical strain has been assigned a 20 percent 
evaluation under Diagnostic Code 5290, 38 C.F.R. § 4.71a 
(effective prior to September 26, 2003).  Under this Code, a 
20 percent evaluation was assigned for moderate limitation of 
motion of the cervical spine.  A 30 percent evaluation was 
assigned for severe limitation of motion.  A 30 percent 
evaluation was also assigned for favorable ankylosis of the 
cervical spine.  Diagnostic Code 5287. 

The Board notes that the Rating Schedule has been revised 
with respect to evaluating disabilities of the spine 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5237 as the new code for 
cervical strain.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, a 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation requires evidence of unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's cervical strain under 
either version of the rating criteria.  In this regard, the 
Board finds that neither version of the rating criteria is 
more favorable to the veteran. 

Initially, the Board observes that a higher rating is not 
warranted under the Diagnostic Codes for intervertebral disc 
syndrome.  In this regard, the record fails to show that the 
veteran has been diagnosed with this disorder, nor is his 
disability reflective of chronic neurologic signs and 
symptoms indicative of intervertebral disc syndrome.  A March 
2003 VA examination report reflects that the veteran denied 
any paresthesias or weakness, and examination showed equal 
grasp strength in both hands and intact deep tendon reflexes.  
An April 2003 VA examination report reflects that his hands 
tend to go to sleep with numbness and tingling, but there 
were no specific radicular symptoms and neurological 
examination of the upper extremities was symmetrical and 
within normal limits.  A March 2004 VA examination report 
reflects that on rare occasions his arms go to sleep and he 
gets a tingly feeling, but there was no localizing 
symptomatology or dermatome pattern and examination of the 
upper extremities revealed no motor or sensory deficit and 
normal digital strength in both hands.  Lastly, an April 2005 
VA examination report again reflects that his arms fall 
asleep intermittently, but examination of the upper 
extremities revealed full and symmetrical strength with 
intact deep tendon reflexes and sensation to vibration.  
Thus, although the veteran complains of neurologic 
manifestations, the objective medical evidence of record 
fails to show that he has any.  Therefore, the Board finds 
that his cervical strain is not reflective of intervertebral 
disc syndrome, and the regulations pertaining to that 
disorder are not applicable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from December 23, 2002, to September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).  

The Board next finds that a higher rating is not warranted 
under Diagnostic Codes 5287 or 5290, effective prior to 
September 26, 2003.  In support of this finding, the Board 
notes the following evidence of record.  

A March 2003 VA examination revealed flexion to 30 degrees 
when discomfort begins, extension to 30 degrees when 
discomfort begins, lateral flexion to 35 degrees when 
discomfort begins, rotation particularly to the right was to 
40 degrees when discomfort begins.

An April 2003 VA examination revealed 10 degrees of 
extension, right lateral flexion to 35 degrees, left lateral 
flexion to 30 degrees with pain at that point.  

A February 2004 private physical therapy initial evaluation 
reflects 35 degrees of flexion, 12 degrees of extension, 45 
degrees of right lateral flexion, 30 degrees of left lateral 
flexion, 70 degrees of right axial rotation, and 30 degrees 
of left axial rotation.  

A March 2004 private physical therapy progress note reflects 
the veteran's report that his neck was feeling good.  
Additional March and April 2004 progress notes show that the 
veteran did not return for follow up and was therefore 
discharged.

A March 2004 VA examination revealed 40 degrees of flexion, 
70 degrees of extension, 40 degrees of right lateral flexion, 
40 degrees of left lateral flexion, right axial rotation to 
40 degrees with the onset of pain, and left axial rotation to 
40 degrees with the onset of pain.  

An April 2005 VA examination revealed flexion to 40 degrees 
with pain, extension to 40 degrees with pain, right lateral 
flexion to 20 degrees with pain, left lateral flexion to 30 
degrees without pain, right axial rotation to 60 degrees 
without pain, and left axial rotation to 60 degrees without 
pain.  

Given the above, the veteran clearly does not have ankylosis 
of the cervical spine to warrant a higher rating under 
Diagnostic Code 5287.  

As for Diagnostic Code 5290, the Board notes that normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a 
(2006).  In light of the above, at the recent April 2005 
examination, the Board observes that the veteran had slight 
limitation of flexion, extension, and axial rotation 
bilaterally, and moderate limitation of lateral flexion 
bilaterally.  See Francisco, 7 Vet. App. at 58.  Thus, the 
Board finds that the totality of the evidence supports a 
finding that the veteran's cervical strain does not warrant a 
higher evaluation for severe limitation of motion of the 
cervical spine.  In this regard, the Board observes that the 
previous medical evidence of record also fails to show that 
his disability is reflective of severe limitation of motion 
of the cervical spine, as range of motion findings generally 
consisted of combinations of slight and moderate limitation 
of motion.

Although the April 2005 examination noted signs of painful 
motion during flexion, extension, and right lateral flexion, 
there was no pain during left lateral flexion, right axial 
rotation, and left axial rotation.  In addition, although 
palpation of the cervical spine revealed tenderness, there 
was no pain and repetitive movement revealed no loss of range 
of motion or additional limitation of joint flexion due to 
pain, fatigue, weakness, or lack of endurance.  See 38 C.F.R. 
§ 4.40.  Thus, the Board finds that the veteran's disability 
results in no more than moderate limitation of motion of the 
cervical spine, even considering his complaints of pain.  

The Board also finds that a higher rating is not warranted 
under the current rating criteria, effective September 26, 
2003.  Given that the veteran's forward flexion of the 
cervical spine has been either 30 or 40 degrees on 
examination, including at the most recent examination of 
record, the Board finds that his disability is not reflective 
of forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  
Thus, a higher 30 percent rating is not warranted under the 
current rating criteria.  

The Board notes the veteran's complaints of pain on motion; 
however, the Board reiterates that objective findings to 
support a limitation of flexion to 15 degrees or less were 
not shown.  Thus, a rating greater than 20 percent is not 
appropriate under the current rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

Headaches Associated with Cervical Strain

The veteran's headaches associated with cervical strain have 
been evaluated analogously as 10 percent disabling under 
Diagnostic Code 8199-8100, 38 C.F.R. § 4.124a (2006).  The 
Board notes that the veteran's disability has been evaluated 
by analogy.  38 C.F.R. § 4.20 (2006).

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, and a 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 10 percent for the veteran's headaches associated 
with cervical strain.  In this regard, the record fails to 
show that his headaches are reflective of migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A March 2003 VA 
examination report reflects that the veteran has persistent 
neck discomfort that is at times accompanied by a headache.  
A March 2004 VA examination report reflects that the 
veteran's pain is localized in the area of the posterior neck 
with occasional extension into the occipital area.  February 
2004 private medical records reflect complaints of headaches 
but do not describe them as causing prostrating attacks.  
Most recently, an April 2005 VA examination report reflects 
that although his headaches are occipital and throbbing they 
are not incapacitating or cause nausea, vomiting, photo or 
phonophobia, nasal discharge, or tearing.  Moreover, the 
diagnosis was that of tension headaches triggered by muscle 
strain in the neck.  Given the above, the Board finds that 
the veteran's headaches associated with cervical strain do 
not manifest in migraines with characteristic prostrating 
attacks.  Thus, a higher evaluation is not warranted at this 
time.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes his complaints that his disabilities 
result in significant occupational impairment; however, the 
Board observes that his disabilities have not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In this regard, the schedular criteria, in 
general, are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The record fails to show significant loss of 
working time due to his disabilities.  Therefore, the Board 
finds that the criteria for submission for consideration of 
extra-schedular ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An increased evaluation for cervical strain is denied.

An increased evaluation for headaches associated with 
cervical strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


